Citation Nr: 1229243	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to thoracolumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from July 1983 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, in which the RO, in pertinent part, denied service connection for service connection for radiculopathy. Jurisdiction of the Veteran's claims file was later transferred to the RO in Columbia, South Carolina.

When this case most recently was before the Board in June 2011, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

For the reasons explained below, the appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2011 remand, the Board instructed the RO to return the Veteran's claims folder to the same VA physician who conducted an examination in June 2010 for an addendum opinion.  The physician was instructed to clearly state whether the objective medical evidence indicates that the Veteran has radiculopathy of the lower extremities and if so, to provide an etiological opinion as to whether it is at least as likely as not that the radiculopathy is caused or aggravated by his service-connected thoracolumbar spine disability.  If the previous examiner was no longer available, the Board instructed that the Veteran be afforded another VA examination by an appropriate physician to obtain the requested opinion.

As noted by the Veteran's representative in a July 2012 written brief presentation, in September 2011, the Veteran was afforded a VA spine examination which was performed by a physician's assistant, rather than a physician as was specified by the Board.  Moreover, a physician did not review or sign the examination report.  According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a), an examination report must be reviewed and signed by a medical doctor when an examination has been conducted by a physician assistant or nurse practitioner.  Because the originating agency's noncompliance with the Board's June 2011 remand might be prejudicial to the Veteran, this case must be remanded for an adequate etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently has radiculopathy of the lower extremities and identify the findings which support this conclusion.

If the Veteran has radiculopathy of the lower extremities, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the radiculopathy is caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected thoracolumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

2.  After ensuring that the development is complete, re-adjudicate the claim on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


